Poch, J. This claim arises out of an alleged criminal offense that occurred on April 26,1975, in Chicago, Illinois as a result of which Claimant seeks compensation pursuant to the provisions of the “Crime Victims Compensation Act,” (Ill. Rev. Stat., Ch. 70, Sec. 71, etseq.), hereafter referred to as the Act. On November 30,1977, this Court entered an order denying the claim for Claimant’s failure to establish that an alleged crime occurred. Said denial was based upon the investigatory report of the Attorney General. The Claimant has asked for a hearing from the denial of her claim. The case was assigned to a Commissioner of this Court for the taking of evidence at the hearing before the Commissioner on June 21,1978. The Claimant stated that on April 29, 1975, she was employed at Square D Electric Company and returned to work on that day after being off work for some time due to illness. When she went to work she claimed “they were putting some type of chemicals around my work area that made me drunk.” The Claimant stated that “the chemicals” were the crime against her. No one was ever charged or arrested as the result of this alleged criminal conduct. The Claimant conceded that she is under psychiatric care at the University of Illinois on an out-patient basis. The Court finds that, on the basis of the evidence adduced that the Claimant is not a victim of a violent crime as defined in Sec. 2(c) of the Act. The Claimant is not entitled to compensation under the Act because of her failure to prove that she is a victim of a violent crime. The Court therefore finds that there is no reason to modify its order of November 30, 1977, denying recovery to Claimant.